NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    NICHOLAS KRENTIRAS, Appellant.

                             No. 1 CA-CR 13-0939
                              FILED 09-04-2014


          Appeal from the Superior Court in Maricopa County
                        No. CR2012-157169-001
         The Honorable Lisa Ann Vandenberg, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Spencer D. Heffel
Counsel for Appellant
                           STATE v. KRENTIRAS
                            Decision of the Court



                        MEMORANDUM DECISION

Judge Donn Kessler delivered the decision of the Court, in which Presiding
Judge Kenton D. Jones and Judge Margaret H. Downie joined.


K E S S L E R, Judge:

¶1              Nicholas Krentiras filed this appeal in accordance with Anders
v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d
878 (1969), following his conviction of one count of endangerment, two
counts of assault, one count of criminal trespass in the third degree, and one
count of disorderly conduct. Finding no arguable issues to raise, Krentiras’s
counsel requested that this Court search the record for fundamental error.
Krentiras was given the opportunity to, but did not submit a pro per
supplemental brief. For the reasons that follow, we affirm Krentiras’s
convictions and sentences.

               FACTUAL AND PROCEDURAL HISTORY

¶2            According to testimony at trial, in November 2012, J.G. had
an altercation with Krentiras while driving home in Fountain Hills. In
order to make a right hand turn, J.G. admitted to cutting Krentiras off,
forcing him to slam on his brakes.

¶3             After making her turn, J.G. realized that Krentiras was
following close behind her, flashing his high beams. Krentiras eventually
passed J.G., stopped his vehicle in the roadway, and began to exit his truck.
J.G. drove around him, and proceeded home.

¶4             Krentiras followed J.G. into her neighborhood. He sped up to
maneuver his truck between J.G. and her house, making it impossible for
her to pull into her driveway. Krentiras exited his truck, began yelling at
J.G., and slammed both of his hands on the hood of her vehicle. Afraid to
get out of her car, J.G. decided to circle the neighborhood again and called
her father, L.G., on her cell phone to ask him to come outside. As J.G. circled
the block, Krentiras followed, tailgating her in his truck.

¶5            When J.G. pulled up to her house the second time, L.G. was
waiting outside, and J.G. was able to pull into the driveway. J.G. remained
in her vehicle for the remainder of the incident. Krentiras parked in front
of the driveway, exited his truck, and began yelling. L.G. described


                                      2
                           STATE v. KRENTIRAS
                            Decision of the Court

Krentiras as “irate” and “enraged.” L.G. told Krentiras to “back off” and
“go home.” Krentiras began to walk away, but he then turned back around
and started yelling again. L.G. told Krentiras to leave and get off the
property. Krentiras turned back toward his car a second time, but before
reaching his truck, turned and headed toward J.G. L.G. quickly positioned
himself between Krentiras and J.G., and again asked Krentiras to leave.

¶6            Krentiras started to walk toward his truck a third time. Again
Krentiras turned back around, and this time, grabbed L.G. on the hand,
scratching his wrist. L.G. told J.G. to call the police, and Krentiras left the
scene. L.G. gave the police Krentiras’s license plate number, and Krentiras
was arrested the following day.

¶7            Krentiras testified that J.G. was driving recklessly, and he
followed her in order to get her license plate number. He further admitted
that he did touch L.G. on the hand, but claimed he only did so because he
thought L.G. was going to hit him.

¶8            After a five-day trial, Krentiras was convicted of Count 1:
endangerment; Count 3: assault; Count 4: assault; Count 5: criminal
trespass in the third degree; and Count 7: disorderly conduct. He was
placed on eighteen-months’ probation for Counts 1 and 7, and twelve-
months’ probation for Counts 3, 4, and 5. The court ordered the sentence
on each conviction to be served concurrently.

¶9            Krentiras filed a timely appeal. We have jurisdiction
pursuant to Article 6, Section 9, of the Arizona Constitution, as well as
Arizona Revised Statutes (“A.R.S.”) sections 12-120.21(A)(1) (2003), 13-4031
(2010), and -4033(A)(1) (2010).

                         STANDARD OF REVIEW

¶10            In an Anders appeal, this Court must review the entire record
for fundamental error. State v. Richardson, 175 Ariz. 336, 339, 857 P.2d 388,
391 (App. 1993). Fundamental error is “error going to the foundation of the
case, error that takes from the defendant a right essential to his defense, and
error of such magnitude that the defendant could not possibly have
received a fair trial.” State v. Henderson, 210 Ariz. 561, 567, ¶ 19, 115 P.3d
601, 607 (2005) (quoting State v. Hunter, 142 Ariz. 88, 90, 688 P.2d 980, 982
(1984)). To obtain a reversal, the defendant must also demonstrate that the
error caused prejudice. Id. at ¶ 20.




                                      3
                           STATE v. KRENTIRAS
                            Decision of the Court

                               DISCUSSION

¶11           After careful review of the record, we find no grounds for
reversal of Krentiras’s convictions or sentences. The record reflects
Krentiras had a fair trial and all proceedings were conducted in accordance
with the Arizona Rules of Criminal Procedure. Krentiras was present and
represented by counsel at all critical stages of trial, was given the
opportunity to speak at sentencing, and the sentences imposed were within
the range for Krentiras’s offenses.

¶12           In reviewing the sufficiency of evidence at trial, “[w]e
construe the evidence in the light most favorable to sustaining the verdict,
and resolve all reasonable inferences against the defendant.” State v. Greene,
192 Ariz. 431, 436, ¶ 12, 967 P.2d 106, 111 (1998). “Reversible error based
on insufficiency of the evidence occurs only where there is a complete
absence of probative facts to support the conviction.” State v. Soto-Fong, 187
Ariz. 186, 200, 928 P.2d 610, 624 (1996) (quoting State v. Scott, 113 Ariz. 423,
424-25, 555 P.2d 1117, 1118-19 (1976)).

¶13           There is evidence in the record to support the jury’s
conviction of Krentiras for the crime of endangerment. To be convicted of
endangerment, the State had to prove that Krentiras recklessly endangered
J.G. with a substantial risk of physical injury. See A.R.S. § 13-1201 (2010).
There was testimony that during the course of the encounter between
Krentiras and J.G., Krentiras tailgated J.G. at a high rate of speed, flashed
his high beams, swerved behind her, maneuvered around her vehicle to
stop his truck in front of hers, and followed her around her neighborhood.
Based on this testimony, the jury could have decided that Krentiras’s
behavior created a substantial risk of an accident and physical injury as they
were driving on the roadway.

¶14           There is evidence in the record to support the jury’s
conviction of Krentiras for the first count of assault. To be convicted of
assault, the State had to prove that Krentiras intentionally placed J.G. in
reasonable apprehension of physical injury. See A.R.S. § 13-1203(A)(2)
(2010). During the trial, the State presented evidence that Krentiras
attempted to get to J.G., who was parked in the driveway. During the
encounter, Krentiras was yelling and cursing, and was described as acting
belligerent and enraged. In addition, J.G. testified that she was scared and
“thought this man was going to kill [her].” Based on this testimony, there
was sufficient evidence for the jury to find that Krentiras intentionally
placed J.G. in reasonable apprehension of physical injury.




                                       4
                          STATE v. KRENTIRAS
                           Decision of the Court

¶15           There is evidence in the record to support the jury’s
conviction of Krentiras for the second count of assault. To be convicted on
this count of assault, the State had to prove that Krentiras knowingly
touched L.G. with the intent to injure, insult, or provoke him. See A.R.S. §
13-1203(A)(3). Here, there was testimony that Krentiras grabbed L.G. on
the hand, scratching his wrist. Based on the testimony of Krentiras’s
belligerent and enraged behavior, the jury could have concluded that he
touched L.G. with the intent to injure, insult, or provoke him. As a result,
there was sufficient evidence for the jury to convict Krentiras on this count.

¶16           There is evidence in the record to support the jury’s
conviction of Krentiras for criminal trespass in the third degree. To be
convicted, the State had to prove that Krentiras knowingly entered or
remained unlawfully on L.G.’s property after a reasonable request to leave
by L.G. See A.R.S. § 13-1502(A)(1) (Supp. 2013). L.G. testified that Krentiras
walked onto his property towards himself or J.G. multiple times. L.G. also
testified that he asked Krentiras to leave several times throughout the
encounter. Based on this testimony, there was sufficient evidence for the
jury to find Krentiras guilty of criminal trespass in the third degree.

¶17            Finally, there is enough evidence in the record to support the
jury’s conviction of Krentiras for disorderly conduct. To be convicted of
disorderly conduct, the State had to prove that Krentiras intentionally or
knowingly disturbed the peace or quiet of a neighborhood, family or person
by making unreasonable noise. See A.R.S. § 13-2904(A)(2) (2010). To be
convicted of disturbing the peace of a neighborhood, the evidence must be
evaluated in terms of a reasonable person standard. See In re Julio L., 197
Ariz. 1, 3, ¶ 8, 3 P.3d 383, 385 (2000) (“[A]n objective standard, in lieu of
proof regarding the effect on a specific person, can be used when a
defendant is charged with making noise that disturbed the peace of a
neighborhood.”). An individual victim’s “peace” can be disturbed if the
victim is “in repose of mind and peaceful intent” prior to the
commencement of the disorderly act, or if during a period of emotional
upset, the defendant’s action “excites disquietude or fear.” State v. Miranda,
198 Ariz. 426, 428 n.2, ¶ 11, 10 P.3d 1213, 1215 n.2 (App. 2000) (citations
omitted). Here, L.G. testified that when J.G. called him to inform him she
was being chased, L.G. had been relaxing with his wife and watching
television. Both J.G. and L.G. testified that during the encounter, Krentiras
was yelling and cursing at them on their driveway in a belligerent and
enraged manner. Krentiras also testified that he was “pretty upset” and
“[he] yelled” and “[he] swore.” Based on the cumulative testimony, there
was sufficient evidence for the jury to find Krentiras knowingly disturbed
the peace of L.G., J.G., and the neighborhood.


                                      5
                           STATE v. KRENTIRAS
                            Decision of the Court

¶18           In comparing the evidence in the record to the elements listed
in the statutes, we find there was sufficient evidence to support the jury’s
conviction of Krentiras for endangerment, two counts of assault, criminal
trespass in the third degree, and disorderly conduct.

                               CONCLUSION

¶19            For the foregoing reasons, we affirm Krentiras’s convictions
and sentences. Upon the filing of this decision, defense counsel shall inform
Krentiras of the status of his appeal and his future appellate options.
Defense counsel has no further obligations, unless, upon review, counsel
finds an issue appropriate for submission to the Arizona Supreme Court by
petition for review. See State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154,
156-57 (1984). Upon the Court’s own motion, Krentiras shall have thirty
days from the date of this decision to proceed, if he so desires, with a pro
per motion for reconsideration or petition for review.




                                   :gsh




                                       6